Citation Nr: 0308502	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from June 1969 
to December 1970.  He served in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The statement of the case also addressed the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  
Inasmuch as the Board finds that a service-connected 
condition did contribute to the veteran's death, the 
appellant will be entitled to DIC under the provisions of 
38 U.S.C.A. § 1310.  Thus, there will be no need to consider 
whether or not she may be entitled to DIC "as if the 
veteran's death were service connected" under the provisions 
of 38 U.S.C.A. § 1318.  That issue is rendered moot by the 
grant contained in this decision.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died in April 1999, at age 49, in a private 
hospital while undergoing treatment for acute promyelocytic 
leukemia with co-existing coronary artery disease and 
congestive heart failure.

3.  VA medical opinions unanimously agree that the veteran's 
service-connected post-traumatic stress disorder 
substantially contributed to bring about the veteran's death.  


CONCLUSION OF LAW

A service-connected disability did contribute substantially 
and materially to cause the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The Board is granting the appellant's claim for entitlement 
to service connection for the cause of the veteran's death.  
Hence, any failure to fully comply with VCAA requirements as 
to this issue is not prejudicial to the appellant.

Background  The veteran died in April 1999, at age 49 in a 
private hospital.  The final diagnoses were:

Refractory disseminated intravascular coagulation;
Severe coronary artery disease with fluid overload; 
Staphylococcal bacteremia;
Relapsed acute promyelocytic leukemia, end stage;
Change in mental status;
History of myocardial infarction; and 
Status post coronary artery bypass surgery.  

At the time of the veteran's death, the only disability for 
which service connection had been established was post-
traumatic stress disorder (PTSD).  The PTSD was rated as 30 
percent disabling from March 1990 and as 70 percent disabling 
from July 1994.  The veteran had a claim for increase pending 
at the time of his death.  In September 1999, a Hearing 
Officer rated the PTSD as 100 percent disabling effective 
from January 1997.

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c). 

Evidence  Review of the final hospital summary and records 
shows that they do not contain an opinion connecting the 
veteran's death to the service-connected PTSD.

In a letter dated in December 1999, David A Scheinberg, M.D., 
Ph.D., described the veteran's downward progress at the 
private hospital.  The doctor wrote:

To summarize, [the veteran] died from complications of 
acute promyelocytic leukemia.  Management of this 
disease in his case was complicated by congestive heart 
failure which was a result of coronary artery disease.  
Other diagnoses included a history of smoking, a history 
of post traumatic stress disorder, status post coronary 
artery bypass graft, a history of bacteria sepsis and 
pneumonia.  

While the doctor noted that PTSD was one of the veteran's 
diagnoses, he did not connect it to the veteran's fatal 
disorders or implicate it in the veteran's death.  

In an opinion dated in September 2001, a VA physician wrote 
the following:  

It has been shown through several studies that one of 
the major effects of PTSD is on the heart.  The pulse 
and blood pressure of most people with PTSD is elevated.  
This puts an unusual demand on the heart and shortens 
the life span of this organ.  [The veteran] has a 
significant history, symptomatology and disability 
resulting from PTSD.  In [the veteran's] case 
especially, his PTSD aggravated his heart condition both 
directly and indirectly.  He would report chest pains 
during his flashbacks and intrusive thoughts.  

Pursuant to the Board's request for an expert opinion, the 
Chief of Staff of a VA Medical Center reviewed the records 
and submitted a detailed four page analysis dated in January 
2003.  The doctor's conclusion is as follows:

This veteran's service-connected condition, PTSD, 
contributed substantially to his death mediated by a 
negative impact on the cardiovascular health, both 
directly and indirectly through unremitting nicotine 
abuse.  In turn the impaired cardiac function, as 
evidence by a reduced cardiac ejection fraction and 
symptomatic congestive heart failure, severely curtailed 
the use of potential curative therapies for leukemia, 
ultimately leading to the veteran's death.  

There is no competent evidence to the effect that the 
service-connected PTSD did not contribute to bring about the 
veteran's death.  

Analysis  In this case, there are two competent medical 
opinions from VA doctors to the effect that the service-
connected PTSD contributed to bring about the veteran's 
death.  That is, all of the doctors who reviewed the records 
in this case and have expressed an opinion are in agreement 
that the service-connected PTSD contributed to bring about 
the veteran's death.  The evidence supports the claim and 
service connection for the cause of the veteran's death is 
granted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

